DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 (hereafter the “10/12 Reply”)  has been entered.
Claims 1 and 5-10 remain pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been amended to recite “after sub-steps (c) and (d)” (underlining added), which is inconsistent with the use of “step” to denote subparagraphs “(a)” through “(j)” in the claim (see instances of “step (h)” and “steps (a) through (g)” in subparagraph (i) of the claim).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Segni et al. (of record) in view of Flores et al. (of record), Xu (of record), Penington et al. (of record), Macherey-Nagel (of record), Verrow et al. (of record), and Urich et al. (“MethylC-seq library preparation for base-resolution whole-genome bisulfite sequencing”  Nature Protocols, 10(3):475-483, 2015).  
This rejection has been previously presented. 
As an initial matter, it is noted that Segni et al., Flores et al., Xu, Penington et al. and Urich et al. all report work in isolating, amplifying and sequencing of nucleic acids (with three reporting work with stool/fecal samples), using PCR and associated molecular biology techniques, as a commonality relating their fields of endeavor.  And the Macherey-Nagel, Verrow et al., Urich et al., and Xu documents also teach use of PCR associated molecular biology techniques as a shared common field of endeavor, while Xu also provides additional exemplary PCR conditions, like the first three documents.  
In the interest of clarity of the record, Claim 1 as amended is recognized as having 8 active steps as follows:  line 3 is a step 1 of “applying”; lines 4-6 are a step 2 of “heating” and “cooling”; lines 7-21 are a step 3 of “separating” and “transferring”; lines 22-23 are a step 4 of “subjecting” to a first PCR protocol; lines 24-65 are a step 5 of “purifying” with sub-steps (a) through (j); lines 66-77 are a step 6 of “transferring”; lines 78-79 are a step 7 of “subjecting” to a second PCR protocol; and lines 80-85 are a step 8 of “purifying”.  The above conventions will be followed below.  
Regarding Claim 1, Segni et al. teach a method for amplifying 16S rRNA from fecal microbes for subsequent sequencing by use of “a column-free, direct-PCR approach” (see e.g. Abstract, third paragraph) that includes “PCR amplification of the V4 region” of 16S rRNA, with the steps of 
collecting “an approximately 5 mm2 smear (roughly the size of a pencil eraser) from a fresh fecal sample” (see e.g. page 2, Protocol, Section 1, line 1) and combining the smear with “250 μL of Extraction solution” (see e.g. page 2, Protocol, Section 2, line 2), which correspond to step 1 of Claim 1, where the “Extraction solution” is E7526 from Sigma-Aldrich (see Materials List for Segni et al.) as used by Flores et al. (and further addressed below);
heating the combination “for 10 min in a boiling water bath (95–100 °C)”, which corresponds directly to the “heating” in step 2 of Claim 1, followed by dilution (and vortexing) and then storage “at 4 °C” (see e.g. page 2, Protocol, Section 2, lines 3-4), which also corresponds to step 2 of Claim 1; and
“add[ing] 4 μL of each extracted DNA sample to reaction mixtures” containing a plurality of forward and reverse primers, a “PCR Master Mix”, and DDW (i.e. water) followed by performing a PCR protocol (see e.g. page 2, Protocol, Section 3), which correspond to “transferring” in step 3, and “subjecting” to PCR in step 4, of Claim 1.  
Regarding Claim 1, Segni et al. do not teach separation comprising centrifugation in step 3, which is addressed by Flores et al. below; do not teach the first reaction mixture in step 3, which is addressed by Xu below; do not teach the first purification, transferring, second PCR, 
Regarding Claim 1 step 3, Flores et al. teach a direct PCR method for analyzing microbial communities starting with fecal samples (i.e. “fecal slurry”) in “a 2 mL 96-well Deep Well plate” and using an extraction buffer (page 5, right column, “Extraction solution (catalog #E7526”, which is the same as Segni et al. as explained above) followed by heating at 90-95°C for 10 minutes (which directly corresponds to the “heating” in step 2 of Claim 1), “followed by centrifugation for 5 min at 2500 xg” followed by gentle dilution of the supernatant and storage with subsequent use of the diluted supernatant in PCR (see e.g. page 2, Figure 1 and “Sample collection” section, and page 5, right column, “Direct PCR amplification” section), which correspond to the “separating” in step 3 of Claim 1), where the plates that underwent “centrifugation for 5 min” by Flores et al. inherently reduces the temperature to be lower than 90-95°C and to either be within the scope of reaching “room temperature of 20 °C to 25 °C” or to be obvious over the same.  And because the Office does not have facilities for examining and comparing the claimed limitations with the teachings of Flores et al., the burden is on applicant to show a novel or unobvious difference between the claim and the process of the prior art (i.e., that the centrifugation of the prior art does not possess the same material structural and functional characteristics of the claimed process).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al.
Also regarding Claim 1 step 3, Xu teaches methods of making DNA libraries for downstream NGS sequencing with use of Taq DNA polymerase in a reagent solution with MgCl2 (see e.g. col. 4, lines 6-11; col. 6, lines 18-25; col. 6, Table 1, lines 35-45; col. 8, lines 55-64; and Claim 8), which corresponds to the “first reaction mixture” in step 3 of Claim 1.  They further teach inclusion of potassium chloride (KCl) and polysorbate 20 (ibid), which corresponds to Claim 10.  
Regarding Claim 1 steps 5-8, Penington et al. teach methods of analyzing DNA from human fecal samples with use of a primary PCR amplification protocol with primers that include sequences that “provide a target for the subsequent introduction of Illumina sequencing adaptors and dual index barcodes to the amplicon target for paired-end sequencing on the Illumina MiSeq instrument” in a secondary amplification using PCR “to introduce Illumina sequencing adaptors and dual index barcodes to the amplicon target” from the primary amplification (see e.g. page 3, first full paragraph), which correspond to steps 6 and 7, and with purification of the amplicons “with 1.0× NGS Beads (Macherey-Nagel)”, which corresponds to steps 5 and 8.  
Also regarding Claim 1 steps 5-8, Macherey-Nagel teach the NGS Beads as being magnetic (see e.g. page 4) and their use with 80% ethanol washes at room temperature and elution with water (see e.g. pages 4 and 8-21).  They further teach protocols for different cases in need of clean up or removal (see sections 5.1 to 5.4 on pages 8-21).  
More specifically regarding Claim 1 step 5 and sub-steps (a) through (j), Macherey-Nagel teach Protocol 5.3 (see pgs 13-17) wherein DNA fragment size can be selected because “[b]y 
After the incubation, each of steps 1 and 2 “[s]eparate the magnetic beads against the side of the wells by placing the 96-well plate on the NucleoMag® SEP magnetic separator” for 5 minutes followed by removal and discard of the supernatant (see pg 16), which correspond to sub-steps (c) and (d), where the additional features of sub-step (c) are further addressed by Urich et al. below.  Macherey-Nagel further teach washing the beads with 80% ethanol while the beads remain drawn by the magnetic separator and then eluting DNAs with “10 mM Tris-HCl (pH 8), water, or an MN elution buffer” (see pgs 10-11), which correspond to sub-steps (e) through (h).  
And while Macherey-Nagel do not teach a post-first PCR, first magnetic bead purification and elution procedure followed by a post-first PCR, second magnetic bead purification and elution procedure as presented by sub-steps (h) through (j) in instant Claim 1, 
Urich et al. teach a protocol for size selection with “upper-size” and “lower-size” cutoffs like that of Macherey-Nagel and with exchange of an ethanol solution for “binding buffer” as follows:  
Add 500 μl of 80% (vol/vol) ethanol to the tube. Immediately remove the tube from the magnetic stand, rotate it 180° and place it back on the magnetic stand. The beads will eventually jump across the ethanol solution, removing any residual binding buffer trapped within the bead pellet. Repeat the rotation 6–10 times. The beads should eventually appear to separate and move across the solution as a cloud instead of a solid bead pellet” (underlining added; see pg 478, step 9) 
where a magnet (stand) that was against one side of a tube was moved away from the tube (by rotation of the tube) and later was later reapplied to the same side of the tube by more rotation, which corresponds to sub-step (c) in Claim 1.  A skilled artisan would recognize from the above quote that the magnet-mediated process exchanges, or mixes, two solutions in the presence of the beads, is equivalent to the “pipetting up and down 10 times” (i.e. mixing) of bead suspension and DNA sample of Macherey-Nagel in Protocol 5.3 as described above.  
Regarding Claim 8, the teachings of Segni et al. regarding “an approximately 5 mm2 smear (roughly the size of a pencil eraser) from a fresh fecal sample” in “250 μL of Extraction solution” and to “add 4 μL of each extracted DNA sample to reaction mixtures” are reiterated In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  Additionally, regarding the claim limitation of “transferring about 2 μL”, Segni et al.’s teaching of adding “4 μL” is within that scope.  
Regarding Claim 9, Flores et al. further teach PCR amplification using a primer set “that targets the hyper-variable V3 and V4 regions of the 16S rRNA gene (see e.g. page 2, 4, and 5 regarding PCR amplification), which corresponds to the “primer pool” specified in Claim 9.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the methods of Segni et al. 
by substituting their swab containing sample that is heated and then diluted/vortexed process with the “fecal slurry” sample that is heated and then centrifuged and gently diluted process of Flores et al., with the reasonable expectation of successfully improving the Segni et al. methods by removing insoluble contaminants from the fecal (i.e. stool) sample (i.e. “fecal slurry”) via centrifuge mediated sedimentation; and 

by including an additional purification step after the primary PCR amplification of Penington et al., like protocol 5.4 (pages 18-21 as taught by Macherey-Nagel) with the reasonable expectation of successfully removing “contaminants (e.g., nucleotides, primers, adapters, enzymes, buffer additives, salts)” from interfering with the secondary PCR protocol; and 
by modifying the PCR reagent solutions in both the primary and secondary PCR protocols, as taught by Xu, 
with the reasonable expectation of successfully further improving the methods based on Xu’s teaching of high quality amplicons produced by his methods (see e.g. col. 9, lines 25-28), all without surprising or unexpected results.  
An additional rationale for the Segni et al. substitution with Flores et al. is that it reflects a simple substitution of one known (process) element for another to obtain predictable results; for including the dual PCR and bead based purification step of Penington et al. is that it reflects applying a known technique to a known method to yield predictable results; for including an additional purification as taught by Macherey-Nagel is that it reflects combining prior art elements according to known methods to yield predictable results and applying a known 
It would have been further obvious to one having ordinary skill in the art at the time of the invention to modify the methods of Segni et al. in view of Flores et al., Xu, Penington et al., and Macherey-Nagel, Verrow et al., and Urich et al. 
to use different volume ratios as taught by Macherey-Nagel and repeat their use as taught by Verrow et al., and 
with substitution of the magnet mediated mixing process of Urich et al. for the “pipetting up and down 10 times” method of Macherey-Nagel, because both are understood as equivalently removing residual solution from beads,
with the reasonable expectation of successfully improving the methods by achieving a tighter selection range that is more suitably matched to the lengths of subsequent sequencing reads and by removing shear forces on long polynucleotides due to “pipetting up and down 10 times”, all without surprising or unexpected results.  Additional motivation for the modification is provided by recognition that appropriately matched target sequences and length of sequencing reads can aid subsequent sequence assembly.  
Additional rationales for the modification based on Verrow et al. is that it reflects the skilled person’s recognition of combining prior art elements according to known methods to 
Additional rationales for the modification based on Urich et al. are that it reflects the skilled person’s recognition of using a known mixing technique (of Urich et al.) to improve similar methods (of Macherey-Nagel and Verrow et al.) in the same way, and applying a known technique to a known method to yield predictable results.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Segni et al., Flores et al., Xu, Penington et al., Macherey-Nagel, Verrow et al., and Urich et al. as applied to Claims 1, 5 and 8-10 under 35 U.S.C. 103 above, and further in view of Steinert (of record).  This rejection has been previously presented.
As an initial matter, it is noted that like the first seven cited documents, Steinert’s teachings relate to PCR associated molecular biology techniques as a shared, common field of endeavor.  
The teachings of each of Segni et al., Flores et al., Xu, Penington et al., Macherey-Nagel, Verrow et al., and Urich et al. have been described above.  
Regarding Claim 6, Segni et al. further teach PCR conditions with “initial denaturation of 94 °C for 3 min; followed by 35 cycles of denaturation at 94 °C for 1 min, annealing at 55 °C for 1 min, and extension at 72 °C for 1 min; and a final extension at 72 °C for 10 min” (see pg 2, Protocol 3. PCR and Library Preparation step 5).  
Additionally, Flores et al. further teach PCR with “the following cycling conditions: 35 cycles (95oC, 30 s; 50oC, 1 min; 72oC, 1 min) after an initial denaturation of 3 min. at 95oC” (see pgs 4-5 bridging paragraph and pg 5, first full paragraph, second to last sentence) where the initial denaturation corresponds to Claim 6, step (i); the 95oC corresponds to Claim 6, step (ii); the 50oC and 72oC correspond to Claim 6, step (iii); at least the first 4 (out of the 35) cycles correspond to Claim 6, step (iv); the next 95oC corresponds to Claim 6, step (v); the following 50oC and 72oC correspond to Claim 6, step (vi); and at least 24 more (out of the 35) cycles correspond to Claim 6, step (vii). 
Regarding Claim 7, Penington et al. further teach the secondary PCR conditions as the same as the primary PCR protocol of “94 °C for 3 minutes followed by 20 cycles at 94 °C for 45 seconds each, 55 °C for 1 minute, and 72 °C for 1 minute 30 seconds and a final extension step at 72 °C for 10 minutes” (see page 3) but with an increase to 25 cycles.  Thus the secondary amplification protocol of Penington et al. an initial 94 °C that corresponds to Claim 7, step (i); a first 94oC of the first cycle that corresponds to Claim 7, step (ii); a 55oC that corresponds to Claim 7, step (iii); a 72oC that corresponds to Claim 7, step (iv); and a next 55oC and/or 72oC that corresponds to Claim 7, step (vi).
The teachings do not include a holding temperature as present in Claim 6, step (viii) and in Claim 7, step (vii).  The teachings also do not include between 7 cycles and 9 cycles as present in Claim 7, step (v).  
Steinert teaches leaving “a completed plate of PCR reaction in a thermal cycler overnight—not at a holding temperature of 4°C or 10°C, but at room temperature” (see first 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method rendered obvious by Segni et al., Flores et al., Xu, Penington et al., Macherey-Nagel, Verrow et al. and Urich et al., which includes the first and second PCR protocols in view of Segni et al., Flores et al., and Penington et al. as explained above, to include a holding temperature of 10 o
Moreover, it would have been obvious to substitute the over 20 cycles in the secondary amplification protocol of Penington et al. with a range of 7 to 9 cycles as a simple substitution of one known element (cycles in a PCR protocol) for another to obtain predictable results and with the reasonable expectation of successfully performing the method while reducing the amount of reagents consumed, as well as cost in time and money, in the secondary amplification.  
Additional rationales for the modification based on Steinert et al. are that it reflects simple substitution of one known element for another to obtain predictable results, and use of known technique to improve similar methods in the same way.  

Response to Applicant’s Arguments
Applicant’s arguments in the 10/12 Reply (pgs 8-10) have been fully considered with the totality of the record and found to be unpersuasive.  
As an initial matter, Applicant’s arguments regarding the interpretation of the claims as previously presented are acknowledged.  The claims as amended with the 10/12 Reply supersedes portions of that interpretation regarding subparagraph (c) of Claim 1 comprising the use of an ethanol wash solution.  It is noted that Claim 1 continues to use the terms “comprises” and “comprising” as transitional phases and so the claim remains open to the presence of additional elements consistent with the broadest reasonable interpretation of the claim in light of the instant disclosure.  
Regarding the first obviousness rejection above, Applicant argues as follows on page 9:

    PNG
    media_image1.png
    149
    490
    media_image1.png
    Greyscale

This is not persuasive because as explained in the statement of rejection above, a skilled artisan would recognize the “pipetting up and down 10 times” process of Macherey-Nagel and the magnet mediated mixing process of Urich et al. to be equivalent means for removing residual solution from the magnetic beads used in both teachings.  In Macherey-Nagel, the residual solution to be removed is the bead containing “suspension” solution that is vortexed until homogenous in appearance (see steps 1 and 2 in pgs 15-16).  In Urich et al., the residual solution to be removed is that which remains on their beads when the ethanol wash solution is added.  The effect of removing residual solution is the same in the two teachings. 
Regarding the second obviousness rejection above, Applicant argues on page 10 that 

    PNG
    media_image2.png
    57
    450
    media_image2.png
    Greyscale

This is not persuasive because Claim1 remains obvious, and therefore unpatentable, for the reasons explained above and in the statements of rejection.  
In light of the foregoing, the rejections are maintained for reasons of record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635